DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending. Claims 1-12 are rejected. 
Response to Arguments
Applicant’s arguments, see pg. 5 of the response, filed January 24, 2022, with respect to the 35 U.S.C. 112(b) rejections of Claims 1, 3, 5-6, and 10 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 1, 3, 5-6, and 10 have been withdrawn. 
It is noted not all issues have been fixed. Upon further consideration, several rejections with respect to Claim 1 have been changed to objections. 
Applicant's arguments, see pg. 5-8 of the response, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding Claims 1-6 and 11-12, as best understood, Applicant argues that Fremont et al. (US 2014/0356151 A1) does not teach the respective second portion of the external platform nor the tabs of the internal platform, since Applicant interprets these to be part of the blade/airfoil rather than the platforms. The Office respectfully disagrees that Fremont does not teach the claimed second portion and tabs. While Fremont may have one interpretation of its figures, this does not invalidate other interpretations so long as they are consistent with the claims and disclosure of the application. The broadest reasonable interpretation of a claim requires interpreting the prior art in view of the Specification of the instant application. MPEP 2111.01, III discusses how the best source for understanding the meaning of terms is the Specification. Since the portion (24) and tabs (34a, 38a) were radially outwards and inwards of the gas path surfaces bound by the platforms and appear to have a continuous outer surface 
Regarding the internal platform specifically, the tabs are interpreted to be the upstream and downstream axial ends of the platform at that radial extent. 
Arguments with respect to all other claims depend upon the arguments addressed above. 
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding Claims 1, 3, 5-8, and 10-12, the preambles of Claims 3, 5-8, and 10-11 appear to have a left over annotation from a previous preliminary amendment. The “s” in “claims” contains a strikethrough. Applicant is suggested to remove this annotation leaving just “claim” since the “s” has already been marked with a strikethrough in a previous submission on October 15, 2020. The (4) in Line 1 of Claim 1 has a similar issue. The “claims” in Line 2 of Claim 12 has a similar issue.
Regarding Claim 1, Line 10 recites “a fluid flowpath”. It is unclear if this is the same fluid flowpath recited in the line above or referring to a different fluid flowpath. They are believed to be the same. 
Regarding Claim 1, Line 13 recites “the outer surface of the fluid flowpath”. While it may be assumed a flowpath has an outer surface, it is unclear if there is sufficient antecedent basis because no outer surface has previously been introduced. Applicant is suggested to amend to recite “an outer surface of the fluid flowpath”. 
Claims 2, 4, and 9 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Lines 2-3 refer to “the second spaces and/or to the first spaces”. There is insufficient antecedent basis for these limitations in the claim since said spaces have not been previously introduced. For purposes of examination, it is believed these spaces intended to refer to the in Claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fremont et al. (US 2014/0356151 A1), hereinafter Fremont, in view of Schwartz et al. (US 2015/0089957 A1), hereinafter Schwartz.
Regarding Claim 1, Figure 4 of Fremont teaches a turbine of a turbo engine comprising a casing (5) and a turbine nozzle stage (1), the turbine nozzle stage (1) including an outer support shroud (54,58, herein 54) made of metal and secured to the casing (5), an inner support shroud (7) made of metal, and a plurality of ring sectors (10) made of ceramic matrix composite material forming a main crown (structure of 10) and extending between the outer support shroud (54) and the inner support shroud (7), the sectors (10) defining an axial direction (left-right) and a radial direction (up-down), and each sector (10) having an internal platform (14) and an external platform (16) fixed to the outer support shroud (54) and at least one blade (12) extending between the external platform (16) and the internal platform (14) and fixed thereto, the internal platforms and the external platforms (14, 16) of the plurality of ring sectors (10) delimiting a fluid flowpath, the internal platforms and external platforms (14, 16) forming therebetween fluid flowpath, wherein: the external platform (16) of each sector (10) comprises a first portion (comprises 16a) equipped with an inner face (16a) forming the outer surface of the fluid flowpath, and a second portion (24) radially distant and external to the first portion (16a), the second portion (24) of the external platform being fixed to the outer support shroud (54), the internal platform (14) of each sector (10) comprises a first tab (34a) and a second tab (38a) extending along the radial direction protruding inwardly from respectively an upstream axial end and a downstream axial end of the internal platform (14), and the inner support shroud (7) comprises a shoulder (left of 34a) protruding in the radial direction outwardly and being positioned upstream and in abutment in the axial direction against said first tab (34a), and axially downstream of the shoulder two jaws (surround 38a) extending in the radial direction outwardly with the second tab (38a) of the internal platform (14) [0037, 0053, 0059]. The cited paragraphs note the materials.  
Fremont does not expressly teach a clamp held under stress towards each other against the second tab of the internal platform as claimed. However, a clamp would have been obvious in view of Schwartz. 
Figure 3 of Schwartz teaches a clamp including two jaws (12, 13) extending in the radial direction outwardly and held under stress towards each other against a tab (31) of an internal platform. The clamping helps secure the tab (31) against all movement except for radial movement [0122-0125]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine taught by Fremont with a clamp holding against the second tab under stress as suggested by Schwartz, to provide the benefit of a secure attachment. 
Regarding Claim 2, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
The modification in Claim 1 by Schwartz results wherein the jaws of the inner support shroud are held together by means of a screw passing through the two jaws and cooperating with a nut, as exemplified by screw and nut extending through orifice (136) in Figure 3 of Schwartz [0117]. 
Regarding Claim 3, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
Fremont does not expressly teach first and second sheet ring sections inserted between the two jaws, each second tab of the internal platform being disposed along the axial direction between one of said first sheet ring sections and one of said second sheet ring sections as claimed. However, sheet ring sections would have been obvious in view of Schwartz. 
first ring sheet sections and second ring sheet sections (312, 313) inserted between the two jaws (12, 13), each tab (31) of the internal platform being disposed along the axial direction between one of said first sheet ring sections (312) and one of said second sheet ring sections (313). The sheet rings form a sealed contact area at the clamping [0130]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Fremont-Schwartz with first ring sheet sections and second ring sheet sections inserted between the two jaws, each second tab of the internal platform being disposed along the axial direction between one of said first sheet ring sections and one of said second sheet ring sections as suggested by Schwartz, to provide the benefit of providing a sealed area at the clamping. 
Regarding Claim 4, Fremont and Schwartz teach the turbine as set forth in Claim 3. 
The modification by Schwartz in Claim 3 results wherein the first sheet ring sections form a first sheet crown having first spaces extending radially between said first sheet ring sections and the second sheet ring sections form a second sheet crown having second spaces extending radially between said second sheet ring sections, the first spaces and the second spaces being offset along the axial direction, as exemplified by sheets (312, 313) in Figures 3-4 of Schwartz. The sheets are described as plates or platelets, thereby having spaces between [0130]. 
Regarding Claim 5, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
The modification by Schwartz in Claim 1 results wherein a first jaw of the two jaws is secured to the shoulder of the inner support shroud via a central portion, as exemplified by the positioning of the unclamped portions (proximate 38a) in Figure 4 of Fremont being modified to be clamping jaws. 

Fig. 7a of Schwartz teaches a second jaw (13) of the two jaws comprises a secondary crown equipped with radial slots (131) over at least a portion of the radial length of said secondary crown. The radial slots (131) allow for the thermal expansion/contraction of the jaw (13) during operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Fremont-Schwartz with a secondary crown equipped with radial slots extending over at least a portion of the radial length of said secondary crown as suggested by Schwartz, to provide the benefit of accommodating for thermal expansion. 
Regarding Claim 6, as far is it is definite and understood, Fremont and Schwartz teach the turbine as set forth in Claim 5. 
The modification in Claim 5 by Schwartz results wherein said radial slots of the second jaw are offset along the axial direction relative to the second spaces and/or to the first spaces. As seen in Figure 4 of Schwartz, the jaw (13) and sheets (312, 313) are in different axial positions. Schwartz also discusses preservation of the sealing through positioning with respect to the slots (131) [0158-0160]. 
Regarding Claim 11, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
Figures 10-13 of Fremont teach wherein the external platform (116), the blade (112) and the internal platform (114) are formed in a single weaving part of ceramic-matrix composite material [0070-0073]. 
Regarding Claim 12, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
a turbo engine comprising at least one turbine of a turbo engine [0037].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fremont and Schwartz as applied to Claim 5 above, and further in view of Aumont et al. (US 2006/0032237 A1), hereinafter Aumont. 
Regarding Claim 7, Fremont and Schwartz teach the turbine as set forth in Claim 5. 
Fremont and Schwartz do not expressly teach wherein each radial slot separates two successive sectors of the nozzle stage as claimed. 
However, the presence of the radial slots influence the effectiveness it has on the stress profile in the jaw (Schwartz, [0139-0144]). Furthermore, having more slots located in specific areas is shown to modify the behavior of the jaw (13) to a desired response [0152-0157]. Thus, the number of slots and the placement of slots are considered results effective variables which one of ordinary skill in the art would routinely optimize. One such optimization includes placing the slots between two successive sectors as shown by slots (52b) in Figures 2-3 of Aumont [0027]. Therefore, the claimed placement is already known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fremont-Schwartz such that each radial slot separates two successive sectors of the nozzle stage through routine optimization, since one of ordinary skill would routinely optimize the number and placement of the slots to achieve a desired stress response within the jaw. Aumont exemplifies one example of placing slots of adjacent components aligned with one another.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fremont and Schwartz as applied to Claim 1 above, and further in view of Carr et al. (US 2016/0090851 A1), hereinafter Carr.  
Regarding Claim 8, Fremont and Schwartz teach the turbine as set forth in Claim 1. 
Figures 1, 4 of Fremont teach wherein said at least one blade (12) of each sector (10) has a hollow profile defining an inner housing extending between the internal platform (14) and the external platform (16), the internal and external platforms (14, 16) of each sector (10) each have an orifice communicating with said inner housing of said at least one blade (12). 
Fremont and Schwartz do not expressly teach at least one mast passing through said orifices of the platforms and the inner housing of said at least one blade, said mast being fixed to said casing and in connection with said sector and said inner support as claimed. However, a mast would have been obvious in view of Carr.
Figure 3 of Carr teaches at least one mast (70) passing through said orifices of the platforms (radially inner/outer portions of 62) and the inner housing of said at least one blade (62), said mast being fixed to said casing (via 166) and in connection with said sector (60) and said inner support shroud (168). Due to difference in materials, the blade (62) expands at a different rate compared to the support shrouds (66, 68). The mast (70) helps clamp the assembly together and accommodate for the material difference [0053-0054]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Fremont-Schwartz with at least one mast passing through said orifices of the platforms and the inner housing of said at least one blade, said mast being fixed to said casing and in connection with said sector and inner support shroud as suggested by Carr, to provide the benefit of maintaining the assembly throughout different operating conditions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fremont, Schwartz, and Carr as applied to Claim 8 above, and further in view of Cairo (US 2007/0154307 A1), hereinafter Cairo. 
Regarding Claim 9, Fremont, Schwartz, and Carr teach the turbine as set forth in Claim 8. 
Fremont, Schwartz, and Carr do not expressly teach wherein the mast comprises at least one portion protruding in the axial direction in connection with the blade as claimed. However, such a portion would have been obvious in view of Cairo.
Figure 3 of Cairo teaches a mast (136) which comprises at least one portion (137) protruding in the axial direction in connection with the blade to hold the blade in position. The portion (137) helps reduce vibrations for certain resonant mode shapes [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Fremont-Schwartz-Carr such that the mast comprises at least one portion protruding in the axial direction in connection with the blade to hold the blade in position as suggested by Cairo, to provide the benefit of reducing vibration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fremont, Schwartz, and Carr as applied to Claim 8 above, and further in view of Beaujard et al. (US 2012/0251309 A1), hereinafter Beaujard. 
Regarding Claim 10, Fremont, Schwartz, and Carr teach the turbine as set forth in Claim 8. 
Fremont, Schwartz, and Carr do not expressly teach wherein the inner support shroud comprises a perforated crown and a retaining ring as claimed. 
inner support shroud comprising a perforated crown (20) including orifices for receiving one end of a mast (8), and a retaining ring (5) on which said perforated crown (20) is mounted. The arrangement having the crown (20) helps prevent unnecessary loading [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine taught by Fremont-Schwartz-Carr such that the inner support shroud comprises a perforated crown and a retaining ring on which said perforated crown is mounted as suggested by Beaujard, to provide the benefit of a supporting arrangement that reduces unnecessary loading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beaujard et al. (US 2014/0234118 A1) is cited for having internal and external platforms similar in appearance to the disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745